Case 1:18-cv-00427-JJM-LDA. Document 38 Filed 07/15/19 Page 1 of 4 PagelD #: 682

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

 

CITIBANK, N.A., AS TRUSTEE FOR
AMERICAN HOME MORTGAGE ASSETS
TRUST 2006-3, MORTGAGE BACKED
PASS-THROUGH CERTIFICATES SERIES
2006-3,
Plaintiff,
v. . C.A. No. 1:18-cv-00427-JIM
KATHERINE L. CAITO, |
Defendant,
Vv. :

INTERNAL REVENUE SERVICE,

Interested Party.

 

 

AFFIDAVIT OF SONY PRUDENT IN SUPPORT OF PLAINTIFE’S OBJECTION TO |
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

I, Sony Prudent, hereby declare and state as follows:

1, I am a Senior Loan Analyst for Ocwen Financial Corporation, whose indirect
subsidiary i is PH Mortgage Corporation (“PHH”). PHH is the loan servicer for the’ subject
mortgage loan on behalf of Plaintiff, Citibank, N.A., as Trustee for American Home Mortgage
Assets Trust 2006-3, Mortgage Backed Pass-Through Certificates Series 2006-3 (Citibank, as
Trustee”),

2. PHH merged with Ocwen Loan Servicing, LLC (“Ocwen") as of June 1, 2019. On
or about June 4, 2019, PHH provided notice of service transfer to Defendant, Katherine L. Caito

(“Defendant”).
‘Case 1:18-cv-00427-JJM-LDA Document 38 Filed 07/15/19 Page 2 of 4 PagelD #: 683

3. I am over the age of 18 and competent to testify as to the matters contained in this
affidavit. I have access to the business records of PHH, including t the business records relating to
the loan at issue in this litigation. I make this affidavit based upon my review of those records
relating to the loan and from my own personal knowledge of how they are kept and maintained.
‘The | loan records are maintained by PHH in the course of its regularly conducted business
activities and are made at or-near the time of the event, by or from information transmitted by a
person with knowledge. It is the regular practice to keep such records in the ordinary course of a
~ regularly. conducted business activity. The loan records include the records of Ocwen, which
have been integrated into PHH’s records. PHH’s records that relate to the loan that I reviewed
and relied upon for the statements made in this Affidavit include Powers of Attormey provided by
: CitiBank, as Trustee to Ocwen.

4, I have reviewed PHH’s records with respect to mortgage loan number ending
2929 for the borrower and Defendant.

5. Attached to CitiBank, as Trustee’s Memorandum of Law in Response to the
Defendant’s Motion for Summary Judgment as Exhibit A is a true and accurate copy of an April —
11, 2017 Limited Power of Attorney through which Citibank, N.A., solely in its capacity as

trustee for American Home Mortgage Assets Trust 2006-3, Mortgage Backed Pass-Through

Certificates Series 2006-3, appointed Ocwen as its true and lawful attorney-in-fact.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 1:18-cv-00427-JJM-LDA Document 38 Filed 07/15/19 Page 3 of 4 PagelD #: 684

I DECLARE UNDER PENALTY 'Y OF PERJURY THAT THE FOREGOING IS TRUE AND
~» CORRECT. EXECUTED ON \ ul. c { \2 , 2019.

PHH Mortgage Corporation, successor by merger to
en Loan § 1

  

 

 
Case 1:18-cv-00427-JJM-LDA Document 38 Filed 07/15/19 Page 4 of 4 PagelD #: 685

CERTIFICATE OF SERVICE

I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
July 15, 2019. .

/s/ Samuel C. Bodurtha

 

Samuel C. Bodurtha
